PER CURIAM.
Anthony L. Conley appeals the summary denial of his motion to correct illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a), which alleged that he is entitled to relief under the supreme court’s decision in Heggs v. State, 759 So.2d 620 (Fla.2000). We affirm without prejudice to Conley filing a timely and facially sufficient rule 3.850 motion challenging the voluntary and intelligent nature of his plea pursuant to Murphy v. State, 773 So.2d 1174 (Fla. 2d DCA 2000) (affirming without prejudice to filing a rule 3.850 motion challenging the voluntariness of the plea based upon a plea agreement wherein petitioner received the bottom of the 1995 guidelines) (en banc).
Affirmed.
BLUE, A.C.J., and GREEN and CAMPBELL, MONTEREY, (Sr.) J.